 58DECISIONSOF NATIONALLABOR RELATIONS BOARDmony Ray acknowledged that on this last occasion Greene had asked him for a tele-phone number where Respondent Company could get in touch with them for futurework and that Ray failed to furnish the same. It is acknowledged by all that Charlesnever applied for work with Respondent Company thereafter 15 and that Ray onlyapplied the one time when Respondent Company was not hiring.I am of the opinion that Respondent Company did not discharge either Ray orCharles but was, as stated in open court by Respondent's attorney at the hearing,ready and willing to employ either or both upon application.Under all the facts in the instant case, I will recommend that this complaint be dis-missed in its entirety.On the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAWLocal 299, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organization within the meaning of Section2(5) of the Act.Roadway Express, Inc., is engaged in commerce within the meaning of Section2(7) of the Act.Respondents have not engaged in any unfair labor practices within the meaning ofSection 8(a) (1) or (3) of the Act.RECOMMENDED ORDERI recommend that the complaint in the instant matter be dismissed in its entirety.15Noram I convincedthatany normally prudent man of less size thanMarkey wouldhavedone so.Crown Aluminum Industries CorporationandSheetMetalWorkers International Association,Local Union No. 159, AFL-CIO.Case No. 11-CA-?439.December 14, 1964DECISION AND ORDEROn October 15, 1964, Trial Examiner Lee J. Best issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1 TheRespondent has requestedoral argument.This request is herebydenied becausethe record,exceptions,and briefsadequatelypresent the issues and positions of the parties.150 NLRB No. 8. CROWN ALUMINUM INDUSTRIES CORPORATIONORDER59Pursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that Respondent CrownAluminum Industries Corporation, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended,29 U.S.C.Sec. 151,at seq.(herein called the Act),was heard pursuant tonotice at Roxboro,North Carolina,on July 30,1964,with all parties present beforeTrial Examiner Lee J.Best.Based upon a charge filed on May 22, 1964, by SheetMetal Workers International Association,Local Union No. 159,AFL-CIO,hereincalled the Union or Charging Party, the General Counsel of the National Labor Re-lations Board on June 10,1964,issued a complaint against Crown Aluminum In-dustries Corporation,herein called the Employer or Respondent,alleging in substancethatsaid Respondent has at all times on and since May 18, 1964, refused to bargaincollectively with the Union as the duly certified and exclusive bargaining representa-tive of its employees in the appropriate unit, thereby engaging in unfair labor prac-ticeswithin the meaning of Section 8(a) (1) and(5) and Section 2(6) and (7) ofthe Act.Withrespect to the alleged unfair labor practices,the Respondent filed an answeradmitting its refusal to bargain with the Union,but denies that such refusal consti-tutes any violation of the Act by reason of arbitrary and capricious conduct on thepart of the Board'sRegional Director in excluding approximately 13 group leadersfrom the appropriate unit prior to an election held on July 16, 1963, thereafter settingsaid election aside because aforesaid group leaders appeared at the polls on July 16,1963, demanding the right to vote in said election; and thereafter illegally ordered areelection scheduled for February 6, 1964,as a result of which the Union was certi-fied as bargaining representative on April 30,1964.Upon the entire record in thecase, and after due consideration of briefs filed by counsel for the General Counseland the Respondent,Imake the following:FINDINGS OF FACTI.BUSINESS OF RESPONDENTCrownAluminum Industries Corporation is, and has been at all times materialherein, a corporation organized and existing under andby virtue of the laws of theState of Delaware, having its plant at Roxboro,North Carolina,where it is engagedin the manufacture and sale of aluminum siding and accessories,and rain-carryingequipment.During the past 12 months, which period is representative of all timesmaterial herein,theRespondent purchased raw materials valued in excess of$1,000,000,causing same to be shipped directly to Roxboro,North Carolina, fromsources and suppliers outside said State; and during the same period sold and shippedprocessed products having a value in excess of $1,000,000 to points and places out-side the Stateof NorthCarolina.Consequently,I find,and it is admitted,that Re-spondent is engaged in commerce within the meaning of Section2(6) and (7) ofthe Act.If.LABOR ORGANIZATION INVOLVEDSheet MetalWorkersInternational Association,Local Union No. 159, AFL-CIO,is, and has been at all times material herein,a labor organizationwithinthe meaningof Section2(5) ofthe Act, existing in whole or part for the purpose of representingemployees in dealingwithemployers concerning grievances,labor disputes,wages,rates of pay,hours of employment,and conditionsof work.III.THE UNFAIR LABOR PRACTICESA. Background informationOn or about November 29, 1961,Sheet Metal Workers International Association,Local Union No. 159,AFL-CIO,filed a representation petition in Case No. 11-RC- 60DECISIONSOF NATIONALLABOR RELATIONS BOARD1564.After an investigative hearing, the Board found that certain group leaders ofthe Respondent were not supervisors within the meaning of the Act and should beincluded in the appropriate unit.An election was held pursuant to that decision onJanuary 2,1962, which resulted in a majority of the ballots being cast against thepetitioning Union.After expiration of a year the petitioning Union filed another representation peti-tion, and a completely new investigative hearing was conducted on June 5, 1963, inCase No. 11-RC-1814.Based upon the petition and record in this latter investiga-tion, the Board's Regional Director for Region 11 on June 14, 1963, issued his Deci-sion and Direction of Election excluding group leaders from the appropriate unit,citing in footnote 3 that the Employer's operations have been considerably expandedsince the previous Decision and Direction of Election,which issued December 15,1961.(Case No. 11-RC-1564;not reported in Boaid volumes.)Thereupon, theEmployer requested a review by the Board of its Regional Director'sDecision andDirection of Election,especially with respect to the exclusion of group leaders fromthe appropriate unit.By telegraphic order dated July 2, 1963, the Employer's requestfor review of the Regional Director'sDecision and Direction of Election was deniedby the Board, because no substantial issues warranting review had been raised thereby.Thereupon,an election by secret ballot was conducted on July 17, 1963, under thesupervision of the aforesaid Regional Director,as a result of which the petitioningUnion was the loser by a substantial majority.Upon objections duly filed by thePetitioner,the aforesaid Regional Director on October 14, 1963, recommended thatthe election of July 17, 1963, be set aside upon his finding that the Employer,in pre-paring the eligibility list for this election, had placed the names of its excluded groupleaders on the list, thereby causing its supervisors within the meaning of the Act tointermingle at the polls with eligible voters, and thereby interfering with the fair andproper conduct of this election.The Employer thereafter filed exceptions to the recommendations of the RegionalDirector,as set forth in his report on objections.Thereupon,the Board by Supple-mental Decision,Order, and Direction of Second Election, dated January 6, 1964,adopted the Regional Director's findings and recommendations,order that the elec-tion of July 17, 1963, be set aside,and directed that a new election be held.Pursuantthereto, a second election in Case No. 11-RC-1814 was held on February 6, 1964,wherein the petitioning Union received a majority of the votes cast.Having deter-mined the challenged ballots, the Regional Director overruled all objections filed bythe Employer,and on April 30, 1964, issued a certification of representative certify-ing that Sheet Metal Workers International Association,Local Union No. 159, AFL-CIO, has been designated and selected by a majority of the employees as their repre-sentative in the appropriate unit consisting of:All production and maintenance employees at the Employer'sRoxboro, NorthCarolina, plant, excluding office clerical employees,professional employees,truck-drivers, group leaders, guards,and supervisors as defined in the Act.Following the foregoing certification of representative,the Union dispatched a tele-gram to the Respondent(Employer)requesting that a meeting be held at the earliestpossible time to discuss terms of wages,hours of work, and other conditions of em-ployment. In response to this telegraphic request by the Union,the Respondent re-plied by letter of May 18, 1964,as follows:In re: Case No. 11-RC-1814Dear Sir: Referring to your recent telegram of May 10, 1964,please be ad-vised that Crown Aluminum Industries Corp. respectfully declines your invita-tion to meet with you to discuss wages, terms, conditions of employment, etc.,for the following reason:(a)The election held on February 6, 1964,was illegal and unlawful.Very truly yours,CROWN ALUMINUM INDUSTRIES CORP.ByN. H. LeventonGeneral CounselNHL: sjB. Issues involvedHaving admitted its refusal to bargain with the certified bargaining representativeof its employees in the unit found to be appropriate in Case No.11-RC-1814 and CROWN ALUMINUM INDUSTRIES CORPORATION61the ensuingcertification of representative dated April 30, 1964, the Respondent nowasserts that the election of February 6, 1964, was illegal and unlawful.This electionwas held under supervision of the Regional Director for Region 11 pursuant to Sup-plemental Decision, Order, and Direction of Second Election signed by the five mem-be set aside, and directing that a new election be held.On February 12, 1964, the'Employer filed timely objections to conduct affecting the results of this election.After, an extended investigation, the Regional Director found that the objections ofRespondent, raised' no material or substantial issues and specifically overruled eachobjection.No exceptions thereto were filed by Respondent and the Board was notrequested to review the Second Supplemental Decision and Direction issued by theRegional Director on April 2, 1964.Consequently all issues pertaining to the legalityof the election of February 6, 1964, have been determined insofar as the NationalLabor Relations Board is concerned..The Respondent also seeks to contest herein the propriety of the unit found by theRegional Director.to be appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act. It should be noted that the Board on July 2,1963, denied Respondent's request for review of Regional Director's Decision andDirection of Election prior to the election of July 17, 1964, in which the identicalissue wasthe exclusion of group leaders from the appropriate unit.The Board heldat that time that the request of Respondent for review raised no substantial issueswarranting review.Consequently, all issues with respect to the validity of the appro-priate unit have been determined insofar as the National Labor Relations Board isconcerned. I find .no arbitrary or capricious conduct -herein by either Regional Di-rector or the Board.CONCLUDING FINDINGSTestimony proffered by the Respondent at the hearing before the Trial Examinerwas admittedly available when issues arising in the representation case were con-sidered by the Board.There is no new issue here, and the admission of such testi-mony would constitute a relitigation of matters already heard and determined by theBoard. It is a well-settled doctrine that the issues litigated in the representation pro-ceeding are not subject to relitigation in the complaint proceeding predicated uponit.'Such evidence was excluded, but Respondent was permitted to make offers ofproof for the record. I deem the findings of the Board and the certification of rep-resentative by the Regional Director in the representation proceeding (Case No.11-RC-1814) to be conclusive and binding upon the Trial Examiner. I find, there-fore, as a formal conclusion of law that the Union was duly designated and now isby reason of Board certification, the exclusive bargaining representative for all em-ployees in the appropriate unit, within the meaning of Section 9(a) of the Act. I fur-ther find that the Respondent, by its admitted refusal to bargain with the Union pur-suant to the Board's certification of representative, has engaged in andis engaging inunfair labor practices affecting commerce within the meaning of Section 8(a)(5)and (1)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, and upon the entirerecord in this case and in the representation proceedings (Case No. 11-RC-1814),I hereby recommend that Respondent, Crown Aluminum Industries Corporation, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Sheet Metal Workers International Asso-ciation, Local Union No. 159, AFL-CIO, as the duly certified exclusive bargainingrepresentative of its employees in the following unit:All production and maintenance employees at the Employer's Roxboro, NorthCarolina, plant, excluding office clerical employees, professional employees, truck-drivers, group leaders, guards, and supervisors as defined in the Act.(b) Interfering with the efforts of Sheet Metal Workers International Association,Local Union No. 159, AFL-CIO, to negotiate for or represent all employees in the1Pittsburgh Plate Glass Company v. N.L.R B.,313 U S. 146, 157-158;N.L.R.B. v. WestKentucky Coal Company,152 F. 2d 198, 200-201 (C.A. 6), cert. denied 328 U.S 866;Atkinson Dredging Company,141 NLRB 1316, and cases cited at footnote 3. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDaforesaid appropriate unit as their exclusive bargaining representative for the pur-poses of collective bargaining.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with Sheet Metal Workers InternationalAssociation, Local Union No. 159, AFL-CIO, as the certified exclusive bargainingrepresentative of all employees in the unit described above, with respect to griev-ances, labor disputes, rates of pay, wages, hours of employment, and other condi-tions of work, and if an agreement is reached, embody it in a signed contract.(b) Post at its factory and principal office in Roxboro, North Carolina, copies ofthe attached notice marked "Appendix." 2Copies of said notice, to be furnished bythe Regional Director for Region 11, shall, after being duly signed by the Respond-ent's representative, be posted by it immediately upon receipt thereof, and maintainedby it for 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 11, Winston-Salem,North Carolina,in writing, within 20 days from the receipt of this Recommended Order, what stepsRespondent has taken to comply therewith .32 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."81n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Sheet Metal Workers Inter-national Association, Local Union No. 159, AFL-CIO, as the exclusive bargain-ing representative of all employees in the bargaining unit described below con-cerning grievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of work, and if an understanding is reached, embody it ina signed agreement.The bargaining unit is:All production and maintenance employees at the Employer's Roxboro,North Carolina, plant, excluding office clerical employees, professional em-ployees, truckdrivers, group leaders, guards, and supervisors as defined inthe Act.WE WILL NOT interfere with the efforts of the above-named Union to negoti-ate for or represent all employees in said appropriate unit as their certified ex-clusive bargaining representative for the purposes of collective bargaining.CROWN ALUMINUM INDUSTRIES CORPORATION,Employer.Dated-------------------By---------------------------(Representative)-----(Title) -----This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, TelephoneNo. 724-8356, if they have any questions concerning this notice or compliance withits provisions.